P-30008 Policy Personal Trading Policy P-30008 Table of contents 1. Introduction 2. Definitions 3. Statement of General Principles 4. Mutual Funds and Other Regulated Collective Investment Schemes 5. Trading Accounts 6. Pre-Clearance Requirements 7. Conflicts/Disclosure of Interest 8. Trading Prohibitions 9. Reporting and Other Compliance Procedures 10. Local LCD, Compliance Monitoring and Supervisory Review 11. Sanctions 12. Confidentiality 13. Conflict of Rules 14. Further Information 15. Approval and Entry into Force Appendix 1 Personal Trading Policy I 2 Personal Trading Policy II 1. Introduction This Global Personal Trading Policy and any relevant local supplement (referred to throughout as the Policy) establishes rules of conduct for all employees of the Asset Management division of Credit Suisse (AM) when conducting personal investment activities and supersedes all previously issued policies and directives on this subject. Please ensure that you read and fully understand how this Policy applies to your activities. If you have any questions please contact your local Legal and Compliance Department (Local LCD). Violation of this Policy may be grounds for disciplinary action, including dismissal and, where appropriate, referral to relevant government authorities and self-regulatory organizations. Any circumvention of this Policy will be treated as a violation. 2. Definitions For purposes of this Policy: the term Employees shall include: (i) any employee of AM; (ii) full-time consultants, full-time contractors and long-term temporary workers on more than a six-month assignment; (iii) any other person designated in the sole discretion of Local LCD; and (iv) non-employee directors of AM, or its affiliated sub-advisers, if any; the term security shall include any security, including a security issued by any collective investment vehicle or fund, as well as an option to purchase or sell, any security that is convertible or exchangeable for, and any other derivative interest relating to the security; security shall exclude commodities and foreign currency exchange contracts; the terms purchase and sale of a security shall include, among other things, the writing of an option to purchase or sell a security; the term Credit Suisse client shall include all advisory clients of the Employees local Credit Suisse office, including (i) funds advised by the office; and (ii) funds sub-advised by the office to the extent that the local AM office renders discretionary investment advice. the term Employee account includes any account in which an Employee has a direct or indirect financial interest (by contract, arrangement, understanding, relationship or otherwise) P-30008 or has the power, directly or indirectly, to make or influence investment decisions. For the purposes of the Policy, each Employee is deemed to have a direct or indirect financial interest in the following additional accounts: accounts of the Employees spouse, partner, minor children and other family members residing in the Employees household (each, a Family Member); accounts of any investment club in which the Employee or a Family Member participates; accounts of any corporation, limited liability company or similar entity the management or policies of which are controlled by the Employee or a Family Member or accounts of any limited partnership of which the Employee or a Family Member is a general partner; and accounts of any trust of which the Employee is trustee, beneficiary or settlor. The above list of accounts is meant to be a representative list and is not meant to be exhaustive. 3. Statement of General Principles In conducting personal investment activities, all Employees are required to comply with all applicable laws and regulations and the following general fiduciary principles: the interests of Credit Suisse clients must always be placed first; Employees may not knowingly engage in any transaction with a client of Credit Suisse; all personal securities transactions must be conducted in such a manner as to avoid any actual, potential or perceived conflict of interest or any abuse of an individual's position of trust and responsibility; Employees must not take inappropriate advantage of their position or information that they have received or to which they have access; and personal trading must not take too much of the Employees time or otherwise interfere with the Employees ability to fulfill his or her job responsibilities in the judgment of the Employees manager or the AM Local Management Committee. AM has designed separate policies and procedures in order to detect and prevent insider trading (see Global Compliance Policy- Prohibition of Insider Trading and any local supplement), and governing directorships and outside business activities (see Policy on Directorships and Secondary Occupations (Policy No.: W-0004)), which should be read together with this Policy. For example, Employees who manageor provide analysis for funds may not tradeor recommend that others trade in shares of the funds while in possession of material, non-public information regarding such funds. Nothing contained in this Policy should be interpreted as relieving any Employee from the obligation to act in accordance with any applicable law, rule or regulation or any other statement of policy or procedure to which he or she is subject. 4. Mutual Funds and Other Regulated Collective Investment Schemes Employees are not required to pre-clear trades in shares of mutual funds (i. e., open-end funds) and other regulated collective investment schemes not advised by AM (or an affiliate), but must report all trades and holdings as described below in Section 8. Trades in shares of such funds, other than money market funds, are subject to the Short-Term Trading Prohibition set forth in Section 8 A. 5. Trading Accounts All Employee accounts will be subject to monitoring by Local LCD. Each Local LCD will determine whether Employee accounts must be maintained at an affiliate of Credit Suisse or at an unaffiliated entity. No Employee shall open or maintain a numbered account or an account under an alias without the express prior written approval of Local LCD. P-30008 6. Pre-Clearance Requirements Employees must pre-clear trades of the securities set forth below with Local LCD for each Employee account (Attachment B is a form to request such approval). If clearance is given for a transaction and such transaction is not effected on that business day, a new pre-clearance request must be made. Securities Subject to the Pre-Clearance Requirement: Equities common stock; preferred stock; and rights and warrants. Options on single individual securities (subject to the rules herein on the use of options) puts; and calls. Bonds non-investment grade debt securities (i.e., junk bonds), including unrated debt securities of equivalent junk quality; debt securities (investment grade or non-investment grade) convertible into equity securities; municipal debt securities (investment grade or non-investment grade); and mortgage-backed and other asset-backed securities. Futures Narrow-based Index Futures (i.e., sector Index Futures) Funds closed-end fund shares traded on an exchange or other secondary market; open-end funds advised by AM or an affiliate; provided that the purchase of shares of a mutual fund advised by AM in an amount of $2500 or less need not be pre-cleared; narrow-based indices and narrow-based ETFs (e.g., sector-specific indices); and private funds, limited partnerships, unregulated collective investment schemes and similar vehicles. (Please note special requirements set forth below in Section 8 E.) Please note that certain securities may besubject toa restricted list, inwhich case purchases and/orsales may be prohibited. Transactions Exempt from the Pre-Clearance Requirement: purchases and sales of shares of mutual funds (i.e., open-end funds) not advised by AM (or an affiliate) and other regulated collective investment schemes; purchases and sales of broad-based exchange-traded funds (e.g., non sector-specific indices, including but not limited to, CAC 40, S&P 500, SMI or DAX); purchases and sales of broad-based index (e.g., non sector-specific indices, including but not limited to, CAC 40, S&P 500, SMI or DAX) futures, options on the index, or warrants and options on these futures; purchases and sales of shares of closed-end funds that are not traded on an exchange or other secondary market; purchases and sales of fixed income securities issued, guaranteed or sponsored by a government member of the Organization of Economic Co-Operation and Development (OECD); P-30008 purchases and sales of investment grade debt (other than as described immediately above) with a transaction value (at time of purchase) of less than $250,000; purchases that are part of an automatic purchase plan, such as an automatic dividend reinvestment plan or a plan to purchase a number of shares per month; purchases and sales that are involuntary on the part of Employees and Credit Suisse clients (e.g., stock splits, tender offers, and share buy-backs); acquisitions of securities through inheritance; purchases and sales in any account over which an Employee has no direct or indirect influence or control over the investment or trading of the account (e.g., an account managed on a discretionary basis by an outside portfolio manager, including a "Blind Trust"); purchases by the exercise of rights offered by an issuer pro rata to all holders of a class of its securities, to the extent that such rights were acquired from the issuer; purchases of securities whereby the acquisition is a result of an entity converting from a mutual ownership to a stock ownership; and sales pursuant to tender offers by an issuer. Please note that allsecurities are subject to the Short-Term Trading Prohibition (Section 8 A.) and Reporting (Section 9) Requirements. 7. Conflicts/Disclosure of Interest No Employee may recommend to, or effect for, any Credit Suisse client, any securities transaction without having disclosed to Local LCD his or her personal interest (actual or potential), if any, in the issuer of the securities, including without limitation: any ownership or contemplated ownership of any privately placed securities of the issuer or any of its affiliates; any employment, management or official position with the issuer or any of its affiliates; any present or proposed business relationship between the Employee and the issuer or any of its affiliates; and any additional factors that may be relevant to a conflict of interest analysis. Where the Employee has a personal interest in an issuer, a decision to purchase or sell securities of the issuer or any of its affiliates by or for a Credit Suisse client shall be subject to an independent review by Local LCD. 8. Trading Prohibitions Purchases and sales of securities that are exempt from the Pre-Clearance Requirement are also exempt from 8B - 8J. A. Short-Term Trading In no event may an Employee make a purchase and sale (or sale and purchase) of a security, including shares of any (open-end) mutual fund or other regulated collective investment schemes (other than money market funds) within the number of days after the date of the initial purchase or sale as set forth in Appendix A-1 for Employees of an AM entity that is registered as an investment adviser in the United States and A-2 for all other covered Employees. Local LCD, in its sole discretion, may extend this prohibition period for particular securities and/or Employees. The Short-Term Trading prohibition shall be administered on a First In First Out basis. P-30008 Exemptions from Short-Term Trading Prohibition: Volitional purchases or sales of shares of any (open-end) mutual fund or other regulated collective investment scheme made within 30 days of an automatic purchase or sale, such as a periodic purchase or redemption plan. Examples: (1) Employee purchases shares of a fund twice a month in a retirement account pursuantto a Dollar Cost Averaging Automatic PurchasePlan. Employee redeems shares of the fund from which he purchased shares within the prior month. Employees redemption of the shares is exempt from the Short-TermTrading Prohibition. (2) Employee invests in a fund (outside ofan automatic purchaseprogram)and then redeems the shares within 30 days of the investment. Employees redemption is prohibited. Sales of a security at a significant loss (generally at a loss of 30% or more) (only with approval of LCD). B. Side-by-Side Trading No Employee may purchase or sell (directly or indirectly) any security if at the time of such purchase or sale: There is a buy or sell order pending for an Asset Management division client that has not yet been executed; or the Employee knows (or should know) that the security is being considered for purchase or sale by or for any Credit Suisse client. Exemption from Side-by-Side Trading Prohibition: Transactions on the Side-by-Side/Blackout Period Exemption List, which may be updated from time to time. Such list shall be based on a determination that neither the Employee transaction, nor any transaction by Credit Suisse clients (individually or in the aggregate), would have a material impact on the price of the security. C. Blackout Periods Employees are prohibited from trading in any security during each blackout period, which is the period from five business days (i.e., days on which the major exchange(s) in the country of your local Credit Suisse office are open) before through one business day after an AM client trades in the security. Please note that, if upon review of your preclearance request or subsequent review of trades you are found to have executed your trade during the blackout period, you may be required to unwind the trade, donate any profits to charity or swap execution with a client if you obtained a better price for your trade than the AM client. Exemption from Blackout Periods Prohibition: Transactions on the Side-by-Side/Blackout Period Exemption List , which may be updated from time to time. Such list shall be based on a determination that neither the Employee transaction, nor any transaction by Credit Suisse clients (individually or in the aggregate), would have a material impact on the price of the security. D. Initial Public Offerings No Employee may directly or indirectly acquire any security (or a financial interest in any security) in an initial public offering in the primary securities market, unless the acquisition is pursuant to a separate non-institutional offering to members of the general public, the securities included in such offering cannot be offered to any Credit Suisse client and the Employee has received permission from the Local LCD. P-30008 E. Private Placements No Employee may directly or indirectly acquire or dispose of any privately placed security (or any financial interest in any privately placed security) without the express prior written approval of Local LCD. Approval will take into account, among other factors, whether the investment opportunity should be reserved for an AM client, whether the opportunity is being offered to the Employee because of his or her position with AM or as a reward for past transactions and whether the investment creates, or may in the future create, a conflict of interest. Attachment A is a form to request such approval. F. Futures Contracts No Employee may invest in futures contracts with respect to an individual security, but may invest in futures contracts with respect to indices, interest rates and commodity indices. G. Options No Employee may write (i.e., sell) any options on an individual security, except for hedging purposes and only if the option is fully covered. Employees may write options on indices and purchase options on individual securities and indices. Please note that the purchase and sale of all options are subject to the Short Term Trading Prohibition (Section 8A.). H. Financial Spread Betting No Employee may engage in financial spread betting I. Trading, Hedging and Speculation in Credit Suisse Group Securities Employees may trade CSG stock, subject to applicable CSG policy on trading in CSG shares (see Employee Personal Transaction in Credit Suisse Group Securities (Policy No. GP-00101 )) and may only hedge vested positions in CSG stock through short sales or derivative instruments. Uncovered short exposure, through short sales or otherwise, is not permitted without the express prior written approval by Local LCD. J. Unlimited Liability Transactions/Short Selling No Employee may engage in any transaction with respect to an individual issuer that can result in a liability that is greater than the amount invested. Accordingly, short selling is only permitted to hedge an underlying security position held by the Employee. 9. Reporting and Other Compliance Procedures A. Initial Certification Within 10 calendar days after the commencement of employment with AM, each Employee shall submit to Local LCD an initial certification in the form of Attachment C to certify that: he or she has read and understood this Policy and recognizes that he or she is subject to its requirements; he or she has disclosed or reported all personal securities holdings (e.g., title, number of shares, principal amount) in which Employee has a direct or indirect financial interest (which information must be current as of a date no more than 45 days prior to the date the person becomes an Employee), including all Employee accounts; and he or she has reported the name(s) of each person or institution managing any Employee account (or portion thereof) for which the Employee has no direct or indirect influence or control over the investment or trading of the account. P-30008 As part of orientation for all new Employees, Local LCD shall notify all new Employees about the Initial Certification requirements. The Human Resources (HR) department of the local AM office shall notify Local LCD of all new Employees, including full-time consultants and long-term temporary workers and contractors on more than a six-month assignment. B. Annual Certification Each Employee shall submit to Local LCD an annual certification in the form of Attachment D every year to certify, among other things, that: he or she has read and understood this Policy and recognizes that he or she is subject to its requirements; he or she has complied with all requirements of this Policy; and he or she has disclosed or reported, as of December 31 st of the prior year, (a) all personal securities transactions for the previous year, (b) all personal securities holdings (e.g., title, number of shares, principal amount) in which Employee has a direct or indirect financial interest, including all Employee accounts, and (c) the name(s) of each person or institution managing any Employee account (or portion thereof) for which the Employee has no direct or indirect influence or control over the investment or trading of the account. Employees should comply with the initial and annual reporting requirements by submitting account statements and/or Attachment E to Local LCD within the prescribed periods. C. Quarterly Reporting Each Employee shall submit the following documentation (electronically or otherwise) to Local LCD within 30 calendar days after the end of each calendar quarter: duplicate copies of confirmations of all personal securities transactions, if any, and copies of periodic statements for all Employee accounts, including confirmations and statements for transactions exempt from the Pre-Clearance Requirement; if an Employee account was first established during the quarter, then the Employee should report to Local LCD the following information if not included in the periodic statement: (i) name of broker-dealer, (ii) date on which the account was established, and (iii) if the Employee has no direct or indirect influence or control over the investment or trading of the account, the name(s) of each person or institution managing the account (or portion thereof); and if not included in the periodic statements, a transaction report for all securities that were acquired or disposed of through gift or acquired through inheritance. Employees may request their broker-dealers to provide such documentation on their behalf (electronically or otherwise) to satisfy their quarterly reporting requirements. If it is impossible for an Employee to submit the quarterly documentation to submit to Local LCD within 30 calendar days after the end of the calendar quarter, then the Employee shall submit a report prepared by the Employee to Local LCD containing the information in such documentation, which shall include the date of the submission of the report. Employees of non-U.S. registered investment advisers may, to the extent they desire, for the Quarterly Reporting obligation described in Paragraph A-C above, disclose only the name of each security held and any position in which the employee has a significant interest. For purposes of this policy, significant interest shall mean the lesser of USD $100,000 or 1% of the shares/issue outstanding of a particular security. Employees of U.S. registered investment advisers must comply in full with Paragraph C above. P-30008 Local LCD, Compliance Monitoring and Supervisory Review A. Local LCD may exempt any account or transaction from one or more trading prohibitions or reporting provisions in writing under limited circumstances if the transaction or the waiver of the reporting requirements is not inconsistent with the purpose of this Policy and does not violate any applicable provisions of securities laws. B. Local LCD shall report material issues under this Policy immediately to both the Local Management Committee (or equivalent body) of the corresponding AM office, the Chief Compliance Officer of the funds advised by AM (the CCO), if any, and the Global General Counsel. At least annually, Local LCD shall prepare a written report to the Local Management Committee (or equivalent body) of the corresponding Credit Suisse office, the Global General Counsel, the CCO and any other relevant recipient, that: describes issues that have arisen under this Policy since the last report, including, but not limited to, material violations of the Policy or procedures that implement the Policy and any sanctions imposed in response to those violations; and certifies that the Local AM office has adopted procedures reasonably necessary to prevent Employees from violating the Policy. Sanctions Upon discovering that an Employee has not complied with the requirements of this Policy, the AM Local or Global Executive Committees (or equivalent bodies) may, subject to applicable law or regulation, impose on that person whatever sanctions are deemed appropriate, including censure, fine, reversal of transactions, disgorgement of profits (by donation to charity of Employees choice where permissible under applicable law), suspension or termination of employment. Confidentiality All information obtained from Employees under this Policy shall be kept in strict confidence by AM, except that personal trading information will be made available to any regulatory or self- regulatory organization to the extent required by applicable law or regulation. To the extent permissible under applicable law or regulation, AM may also (i) make each Employees information available to the Employees manager(s), the AM Local Executive Committee (or equivalent body(ies)) and their appointees, and (ii) make such information available to the AM Global Executive Committee (or equivalent body(ies)) and any other business unit or legal entity of CSG, including any of its domestic or foreign subsidiaries or branches, to consider violations of this Policy. To the extent required by applicable law, the sharing of such information will be subject to a data confidentiality agreement with the entity receiving such information. Conflict of Rules Where an Employee works in an office of another CSG entity or in close proximity to staff from another CSG entity, Local LCD shall determine which policies apply to the Employee. Further Information Any questions regarding this Policy should be directed to Local LCD. P-30008 Approval and Entry into Force The present Policy was approved by the Global Executive Committee in its meeting on March 31, 2004 and enters into force August 30, 2004 . Allen Meyer General Counsel Investment Banking sig. I certify, as applicable, that I (a) am not aware of any non-public information about the issuer, (b) have made all disclosures required by the AM Global Personal Trading Policy, and (c) will comply with all reporting requirements of the AM Global Personal Trading Policy. Signature Date Print Name Approved Not Approved Local LCD Date I certify that I (a) am not aware of any non-public information about the issuer, (b) have made all disclosures required by the AM Global Personal Trading Policy and this trade otherwise complies with the AM Global Personal Trading Policy, including the prohibition on investments in initial public offerings, and (c) will comply with all reporting requirements of the AM Global Personal Trading Policy. Signature of Employee Date Print Name Approved Not Approved Local LCD Date - Valid this Business Day only. ATTACHMENT C Initial Certification I certify that:  I have read and understood the Global Personal Trading Policy of the Asset Management division of Credit Suisse (AM), which includes any applicable local supplement, and recognize that I am subject to its requirements.  I have disclosed or reported all personal securities holdings in which I have had a direct or indirect financial interest, including all Employee accounts as defined in the AM Global Personal Trading Policy, as of the date I became an Employee of Credit Suisse. I have also reported the name(s) of each person or institution managing any Employee account (or portion thereof) for which I have no direct or indirect influence or control over the investment or trading of the account.  I understand that Credit Suisse will monitor securities transactions and holdings in order to ensure compliance with the AM Global Personal Trading Policy. I also understand that personal trading information will be made available to any regulatory or self-regulatory organization to the extent required by applicable law or regulation. I also understand that, to the extent permissible under applicable law or regulation, Credit Suisse may also (i) make each Employees information available to the Employees manager(s), the AM Local Executive Committee (or equivalent body(ies)) and their appointees, and (ii) make such information available to the AM Global Executive Committee (or equivalent body(ies)) and any other business unit or legal entity of CSG, including any of its domestic or foreign subsidiaries or branches, to consider violations of this Global Personal Trading Policy. To the extent required by applicable law, the sharing of such information will be subject to a data confidentiality agreement with the entity receiving such information.  For the purpose of monitoring securities transactions and holdings information under the AM Global Personal Trading Policy only, I confirm that I will (i) provide copies of all confirmations and statements subject to this Policy and/or (ii) instruct all financial institutions to provide copies of all such documents. This covers my current Employee accounts and accounts that will be opened in the future during my employment with Credit Suisse.  I understand that any circumvention or violation of the AM Global Personal Trading Policy will lead to disciplinary and/or legal actions, including dismissal.  I understand that I have to report any additions, deletions or changes with respect to Employee accounts. Signature of Employee Date Print Name ATTACHMENT D Annual Certification I certify that:  I have read and understood the Global Personal Trading Policy of the Asset Management division of Credit Suisse (AM), which includes any applicable local supplement, and recognize that I am subject to its requirements.  I have complied with all requirements of the AM Global Personal Trading Policy in effect during the year ended December 31, 2.  I have disclosed or reported all personal securities transactions, including all personal securities transactions in each Employee account, for the year ended December 31, 2 and all personal securities holdings in which I had any direct or indirect interest, including holdings in each Employee account, as of December 31, 2. I have also reported the name(s) of each person or institution managing any Employee account (or portion thereof) for which I have no direct or indirect influence or control over the investment or trading of the account, as of December 31, 2.  I understand that Credit Suisse will monitor securities transactions and holdings in order to ensure compliance with the AM Global Personal Trading Policy. I also understand that personal trading information will be made available to any regulatory or self-regulatory organization to the extent required by applicable law or regulation. I also understand that, to the extent permissible under applicable law or regulation, Credit Suisse may also (i) make each Employees information available to the Employees manager(s), the AM Local Executive Committee (or equivalent body(ies)) and their appointees, and (ii) make such information available to the AM Global Executive Committee (or equivalent body(ies)) and any other business unit or legal entity of CSG, including any of its domestic or foreign subsidiaries or branches, to consider violations of the AM Global Personal Trading Policy. To the extent required by applicable law, the sharing of such information will be subject to a data confidentiality agreement with the entity receiving such information.  For the purpose of monitoring securities transactions and holdings information under the AM Global Personal Trading Policy only, I confirm that I have (i) provided copies of all confirmations and statements subject to this Policy, and/or (ii) instructed all financial institutions to provide copies of all such documents. This covers my current Employee accounts and accounts that will be opened in the future during my employment with Credit Suisse.  I understand that any circumvention or violation of the AM Global Personal Trading Policy will lead to disciplinary and/or legal actions, including dismissal.  I understand that I have to report any additions, deletions or changes with respect to Employee accounts. Signature of Employee Date Print Name Side-by-Side/Blackout Period Exemption List De Minimis Exception to Blackout Period Prohibition* Employees who purchase or sell 1000 shares or less of an issuer having a market capitalization of greater than $2.0 billion in a transaction or series of related transactions are exempt from the Blackout Period Prohibition. Employees who purchase or sell more than 1000 shares of an issuer having a market capitalization in excess of $2.0 billion in a transaction or series of related transactions are exempt from the Blackout Period prohibition, provided that all CS clients purchase or sell less than 1000 shares during the Blackout Period. The De Minimis exception applies to the Blackout Period Prohibition ONLY. *Local LCD may modify the exemption, provided that Local LCD determines that neither the Employee transaction, nor any transaction by CS clients (individually or in the aggregate), would have a material impact on the price of the security, subject to approval by the CS AMD Global General Counsel. Credit Suisse Asset Management (Australia) Limited (CSAMA) Local Supplement to the Global Personal Trading Policy (Policy) The application of the Policy by Credit Suisse Asset Management (Australia) Limited is amended as outlined below: Part IV- Trading Accounts Employees are permitted to open an account with a broker pre-approved by the Executive Committee of CSAMA (the Executive Committee). To open an account with an Allowed Broker, the employee must complete an Allowed Broker Request Form (available on LCD Intranet) and submit it to LCD for approval. This form contains a list of the allowed brokers. An Employee may apply for an exemption from this requirement but only in extenuating circumstances. An Outside Broker Request Form (available on LCD Intranet) must be completed and submitted to LCD who will forward the request to the Executive Committee for approval. Such a request will not be granted unless the Employee has demonstrated a convincing reason why he or she cannot maintain the account with an Allowed Broker. Part V- Pre-Clearance Requirements CSAMA Employees are not required to pre-clear investments in the open-end funds advised by CSAMA that are domiciled in Australia. CSAMA Employees are required to use the Intranet based Pre-Trade Clearance Form, available on the CSAMA LCD website for all pre-approval to trade (this is in place of completing Attachment B of the Policy). In addition to LCD providing pre- approval as per the Policy, CSAMAs approval process also requires the approval of a dealer and portfolio manager where the transaction does not meet the side-by-side trading exemption criteria below. Submission of the Intranet based form provides an email alert to the relevant people required to provide the pre-trade approval. Approval or disallowance of the transaction will be forwarded to employees via email. Valid approval is not deemed to be given until all three approvals have been provided. Transactions Exempt from the Pre-Clearance Requirement includes share top-up plans that are offered by an issuer to all holders or classes of holders of securities in the issuer. Part VI- Conflicts/Disclosure of Interest For clarification, the disclosure of interests reporting requirement under Part VI of the Policy is meant to capture instances where an employee is recommending or effecting a securities transaction for a client in a stock where such disclosure should be made to ensure any conflicts of interest are managed appropriately. Such disclosure may arise in, but would not be limited to, the following:  An employee holds stock as the result of a private placement and is acquiring shares for their clients in the issuer in the IPO;  An employee has a significant personal holding in the stock in which they are about to transact in for their clients; or  An employee has an associate (e.g. relative or business partner) that holds a prominent position in relation to the issuer (e.g. on the board of directors, significant personal holding) Part VII  Trading Prohibitions A. Short-Term Trading Exemptions from the Short-Term Trading Prohibition includes transactions undertaken for legitimate taxation purposes provided they are in writing and are approved by Legal and Compliance . B. Side-by-side Trading. Where a securities transaction is for an amount less than AUD 10,000 and the company has a market capitalization of AUD2bn or greater, the transaction is exempt from the Side-by-Side Trading prohibitions. C. Blackout Periods. Where a securities transaction is for an amount less than AUD 75,000 and the security is included in the S&P/ASX 200 Index, it will be exempt from the Blackout Period prohibition. D. Initial Public Offerings. Employees are only able to subscribe for an initial public offering of a security by applying in the general public offering. Employees are prohibited from participating in an offering under any broker allocation (even in a retail offering). Credit Suisse Asset Management division, Switzerland (  AM, Switzerland ) Local Supplement to the Global Personal Trading Policy (  Policy ) This supplement outlines the special procedures to be followed in Switzerland. By signing the Initial Certifica- tion (Attachment C) and the Personal Securities Account Declaration form (Attachment E) you are committed to adhere to the Policy and the Swiss Supplement. Part I. Definitions  Employee accounts
